Title: To George Washington from Colonel William Malcom, 26 July 1778
From: Malcom, William
To: Washington, George


          
            Sir
            West point [N.Y.] July 26 1778
          
          I have taken the Command, according to your Excellencys orders, and General Glover is gone on to his Brigade—It may be that
            this post is in good order—but not in my opinion—I can find but very few that know what
            they are here for—I expected to have sent your
            Excellency A perfect State of every department by this Oppty but altho’ I called for
            returns three days ago I have got none yet but such as might have been expected about
            the 19th of Aprill 75.
          As Provissions is a Capital Article I enclose the Commissarys return. In about a week I hope to furnish a Compleat State of every
            thing—but an Engineer is necessary—The Militia orderd from Camp
            are Straggling in—I have however ordered off the detatchments of Levy called Nixons
            & Putnams, (about 500) because I apprehend they ought to be arranged as soon as
            possible—and Greatons shall follow the day after tomorrow.
          I am posting the Militia Regts on the Out Works and assigning particular duty to
            each—Mr Kosiesko tells me that—
          
            
                300 men will finish Putnams Redt in 3 weeks
            
            
                200
              Webbs
              3
            
            
                300
              wyllys, Meigs & shereburns
              2
            
            
                300
                Chain battery
              3
            
            
              1100—
              
              
            
          
          But I beg leave to remark, That The Fort is in a very unfinish’d State—a Vast
            deal of work to do on the aproaches—not a little Occassional fatigue & Also the
            Garrison duty, which requires 80 men dayly—There is also a Block house proposed to be
            built on a Hill West of Putnams Redt which, commands the whole.
          From this Estimate your Excellency will be able to determine what the strength of the
            Garrison ought to be making allowa⟨nce⟩ for Reliefs—and the estimate is moderat⟨e.⟩
          The Two Small Continental Regts are absolutely in Rags—no Shirts—Shoes or Overhalls—There are some of those Articles in Store at Fish Kill—I
            Pray your Excellency will indulge me with an order for  about 320
            pair of each, & Some Blankitts. The Regts have a Number of Waggons—we want but
            few here and its difficult to provide forrage—i.e. it takes too many men from more
            importent duty to assisst the F. Master in bringing it over the River—Shall they be
            discharged & return’d to Conecticut, or will the Q. M. General employ them
            untill the expiration of the time of Service of the Regiments they came with expire
            (about two Mos.).
          A Garrison C: Martial is often Necessary—Will your Excellency Authorise me to
            Constitute one Occessionely?
          There are Three articles of Expence which I beg leave to propose to your
            Excellency—viz. The Young Gentleman who Acted as M. of Brigade wt. Spencer, to do duty
            something in that way—to assisst in training the Troops
            & conducting the duty—And another in the Style of an asst A. Genl to the
            Garrison to make returns &c.—There is abundance of employment for both nor can
            the duty be carried on without them—with any degree of regularity—and if I do that
            myself—more capital Servi[c]e must be neglected—They will both only cost the public abt
            the triffling Sum of forty dollars ⅌ Mo.
          The other Article, I do not urge—it is some extra allowance as Subsistance for
            myself—There are a world of people resort here, on bussiness-who must eat, &
            drink and as Commanding Officer, they expect it from me—I am content to give the Q. Mr
            my pay & Subsistance if he shall be orderd to supply me—I do not mean to be
            extravagant—nor wou’d I be hired to live in dessipation—Your Excellency may pronounce on
            these matters as they appear reasonable.
          at General Warners request & from my own Knowledge of its propriety I have sent
            a Capt. Santford of my Regt to take the Command at Fish Kill, & have orderd him
            to send the Levys on to Camp except a few for Guards & fatigue in the D. Q. M.
            Dept and to report to your Excellency every material circumstance that Occurs—I hope
            this will meet with approbation—I have the Honor to be with great respect May it please
            Your Exclly Your Excellencys mo. obt & very Hbl. Sert
          
            W. Malcom
          
          
            does the German Regt now at F. Kill come here—Grahames woud be usefull in fatigue also if they can be Shared.
          
        